DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 4/30/21. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim system (claims 1 – 9), method (claims 10 – 15) and computer readable medium (claims 16 – 20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of generate ranking, which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: 
A system comprising: a computing device configured to: receive user session data for a plurality of users; generate, based on the user session data, user engagement data characterizing engagements of one or more corresponding items for each of a plurality of queries; determine, based on the user session data, a number of examines for each of the one or more corresponding items for each of the plurality of queries; normalize the user engagement data for each of the one or more corresponding items of each of the plurality of queries based on the corresponding number of examines; generate ranking data characterizing a ranking of at least a subset of the plurality of items based on the normalized user engagement data; train a machine learning model based on the ranking data.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to train a machine learning model based on the ranking data (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to train a machine learning model based on the ranking data, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation generate ranking data is performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 9 and 11 – 20 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of generate training features, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma et al., U.S. Patent No.: 8,645,221 (Hereinafter “Sarma”), and further in view of Comar et al., U.S. Patent No.: 10,776,847 (Hereinafter “Comar”).
Regarding claim 1, Sarma teaches, a system comprising: 
a computing device configured to (Sarma [Col. 1 line 57]: computing device): 
receive user session data for a plurality of users (Sarma [Col. 4 lines 8 – 19]:  In such case, users may employ their virtual shopping cart 183 not just for purchasing items in a given session, but for ultimately designating items 136 to purchase sometime in the future in other sessions. In this respect, a "session" is defined as a time within which a customer interacts with the network site 126 using the client device 106, or maintains a connection with the network site 126 during a single log on.);
generate, based on the user session data (Sarma [Col. 03 line 16 – line 20]: “A customer may proceed to a checkout … virtual shopping cart 183 during a given session.”), user engagement data (Sarma [Col. 2 lines 51 – 52]: Associated with each customer account 159 are customer information 173, a browse history 176, a purchase history 179, a virtual shopping cart 183, and potentially other data.) characterizing engagements of one or more corresponding items (Sarma [Col. 4 lines 8 – 19]: During interaction with the network site 126 facilitated by the electronic commerce system 123, a customer may include various items 136 in their virtual shopping cart 183 in order to purchase such items 136. In some cases, items 136 may be added to or stored in a virtual shopping cart 183, but then not purchased. In such case, users may employ their virtual shopping cart 183 not just for purchasing items in a given session, but for ultimately designating items 136 to purchase sometime in the future in other sessions.) for each of a plurality of queries (Sarma [Col. 7 lines 53 – 57]: “To this end, the search terms are entered in a search text box 203 in order to execute the search, where such search terms are shown in the search text box 203 in the results network page 139a to inform the customer of the search performed.” Here, search terms are search queries.); 
determine, based on the user session data, a number of examines for each of the one or more corresponding items for each of the plurality of queries (Sarma [Col. 02 line 35 – line 47]:  The electronic commerce system 123 is configured to facilitate selection of items 136 from an item catalog 143. The items 136 in the item catalog 143 may be organized into various item categories 146. The electronic commerce system 123 is configured to facilitate the viewing, selection, and purchase of items 136. From time to time, the electronic commerce system 123 may identify a subset of the items 136 that are presented to a customer for various purposes as will be described. In one embodiment, the item ranking process 129 is executed as a portion of the electronic commerce system 123 in order to facilitate a ranking of such a subset of items 136 as a function of virtual shopping cart activity with respect to such items 136 as will be described.”);
Sarma doesn’t clearly teach, normalize the user engagement data for each of the one or more corresponding items of each of the plurality of queries based on the corresponding number of examines; However, Comar [Col. 04 line 46 – line 59] teaches, “Approaches in accordance with various embodiments can attempt to factor the observed performance (e.g., click) data into user intent and content relevance. This can be performed in at least some embodiments using a matrix factorization approach derived from a probability distribution, such as a Poisson-Beta or Poisson-Gamma generative model. Various approaches can also attempt to smooth different types of bias across queries, as each bias type may not be present in every individual query. Further, within intent bias there can be various types of intent that are determined and utilized to improve relevance. These can include, for example, action (e.g., purchase or consume), explore (e.g., navigate or obtain information), ambiguity, task complete, decision making, and the like.” 
generate ranking data characterizing a ranking of at least a subset of the plurality of items based on the normalized user engagement data (Comar [Col. 4 lines 34 – 45]: In some situations the ranking is based at least in part upon an estimated relevance or quality of the deal with respect to a certain page, query, type of user, or other such factor. These values are often determined at least in part by monitoring or tracking the number of actions taken by users with respect to displays of each respective deal (or similar types of deals). In many cases, this can include a click through rate (CTR) or other such metric that identifies, for example, the frequency with which users clicked on content for a displayed deal when that deal was displayed to a user (or at least on displayed on a display screen or other such mechanism).); 
train a machine learning model based on the ranking data (Comar [Col. 9 lines 26 – 61]: As mentioned, this can include training for various types of bias, such as position and intent bias. In this example the content provider environment 306 will at least include a bias model training component or service that includes intent logic 320 for determining intent and training a bias model using the determined intent data. … For example, some types of content might be ranked based on purchases, while other types might be ranked based on views or clicks, or combinations thereof. … In some embodiments, the intent data and training of the bias model might be performed by an external intent service 324 or system, which can have access to at least the performance data in the performance data store 322 in order to train the appropriate bias model and provide the bias-adjusted relevance values for use by the content manager 310 and/or search engine 316 in selecting and/or ranking content.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Sarma et al. to the Comar’s system by adding the feature of user engagement data / user intent. The references (Sarma and Comar) teach features that are analogous art and they are directed to the same field of endeavor, such as e-commerce. Ordinary skilled artisan would have been motivated to do so to provide Sarma’s system with enhanced user data. (See Comar [Abstract], [Col. 04 line 46 – line 59], [Col. 4 lines 34 – 45], [Col. 9 lines 26 – 61]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the system of claim 1, wherein the computing device is configured to: 
generate training features based on the user engagement data for each of the one or more corresponding items of each of the plurality of queries; and generate training labels based on the ranking data; wherein the machine learning model is trained based on the training features and the training labels (Comar [Col. 9 lines 26 – 61]: As mentioned, this can include training for various types of bias, such as position and intent bias. In this example the content provider environment 306 will at least include a bias model training component or service that includes intent logic 320 for determining intent and training a bias model using the determined intent data. … For example, some types of content might be ranked based on purchases, while other types might be ranked based on views or clicks, or combinations thereof. … In some embodiments, the intent data and training of the bias model might be performed by an external intent service 324 or system, which can have access to at least the performance data in the performance data store 322 in order to train the appropriate bias model and provide the bias-adjusted relevance values for use by the content manager 310 and/or search engine 316 in selecting and/or ranking content.).
Regarding claim 3, the system of claim 2, wherein the machine learning model is based on Gradient Boosted Trees (Comar [Col. 10 line 43 – line 61]: “The intent logic 320 can collect data for each keyword of a set of keywords across all decisions that were made, such as search results for received search queries, and can determine the content that was retrieved and provided in response to those decisions. The intent logic 320 can also determine the relative positions in which those instances of content were placed, as well as performance data for the instances of content in each position. As mentioned, the performance data can include data such as clicks, views, purchases, consumptions, and other specified actions. As mentioned, the performance by position will vary based on intent, so this data can be used to model the impact of intent on performance for the various keywords, and based on the intent and performance data the true relevance of an instance of content can be determined for a specific keyword or query. The bias model presented above can be trained using the performance data and related data to estimate the true relevance for each type of intent and/or with the intent bias removed, among other such options.”).
Regarding claim 4, the system of claim 1, wherein determining the number of examines comprises determining a number of item clicks, a number of add-to-carts, and a number of item orders for each of the one or more corresponding items (Comar [Col. 02 line 41 – line 55]: “Content to be displayed in an environment such as an electronic marketplace, content will often be selected based upon some measure of relevance. This can include, for example, relevance to a submitted query, relevance to a page to be displayed, or relevance to a user session in which the content is to be displayed. When determining which of the relevant items to display, however, the system might look to various performance metrics in order to display content that is most likely to result in a conversion, or an action such as a view, click, add-to-cart, or purchase, among other such actions. This can be particularly useful for displays such as recommendations and deals or special offers. Presenting content that is selected and arranged based on performance metrics can help to maximize the potential revenue to be obtained from the display.”).
Regarding claim 5, the system of claim 4, wherein normalizing the user engagement data comprises:
generating, for each of the one or more corresponding items for each of the plurality of queries, an order-through rate (OTR), an add-to-cart rate (ATR), and a click-through rate (CTR) based on the corresponding number of item orders, number of add-to-carts, and number of item clicks, respectively (Comar [Col. 2 lines 5 – 20]: “These arrangements are often used to display content such as search results, recommendations, and deals or offers for various items available for consumption. Each instance of a particular piece of content being displayed is referred to as an impression, and the performance of an instance of content can be determined based upon the number of specified actions taken per number of impressions. For example, a common performance metric is a click through rate (CTR), which is generally a percentage of the number of impressions that resulted in a user “clicking” on (or otherwise selecting) an instance of content in order to, for example, obtain additional information. Performance metrics can also include the number of resulting purchases per impression, the number of times an item is added to a virtual shopping cart per impression, and the like.”).
Regarding claim 6, the system of claim 5, wherein generating the OTRs, ATRs, and CTRs comprises:
receiving a selection of a percentile point (Sarma [Col. 5 lines 4 – 7]: “In one embodiment, one factor to consider in generating a score may comprise the percentage of times that a given item 136 has been added to a virtual shopping cart 183 when such item 136 is viewed in a network page 139.);
generating a Beta distribution graph for each of the OTRs, ATRs, and CTRs; and applying the percentile point to select the OTRs, ATRs, and CTRs from the respective Beta distribution graphs (Comar [Col. 07 lines 37 – 60]:  “In order to test the performance of the intent-based relevance estimation algorithm on a search dataset, a set of approximately 50,000 queries was utilized under a specific category. The proposed multi-intent model with two intents gives the best result on this data set. The first intent (of two intents) from the proposed multi-intent Poisson-Beta model gave the highest mean reciprocal rank across all the query categories. In particular, the first intent outperforms all other relevance measures when the query length increases. Here, the intents correspond to an action intent and an explore intent as explained elsewhere herein. Users having an action intent typically issue a pointed query (in the case of a generic query like fishing, users with a purchase intent tend to refine the search results with additional category filters to narrow the choice of retrieved items) and the purchases typically happen from the first few positions. The purchase rate rapidly drops thereafter. Users with an explore intent tend to move between pages, clicking (exploring) on items until they settle for an item of their liking. A distinguishing aspect of the action intent estimated from the proposed model is that the action intent decreases more rapidly than the position bias estimated by the baselines algorithms like SI-Gamma and SI-Beta, which in turn impacts the estimated item relevance.”).
Regarding claim 7, the system of claim 5, wherein generating the ranking data comprises:
determining a descending order of the OTRs for the one or more corresponding items for each of the plurality of queries; and ranking the at least subset of the plurality of items based on the descending order of the OTRs (Comar [Col. 13 lines 17 – line 36]: “Once the normalized values are obtained, the content can be ranked 610 by the normalized values. This can include, as discussed elsewhere herein, generating an ordered ranking and then selecting at least a subset of highest-ranked content items to be selected for display. The display positions for the selected content can then be determined 612 based at least in part upon the ranking. Since certain areas or display positions will be most likely to result in an action for a determined intent, the highest ranked instance of content can be placed in the most likely action position for a specific intent, followed by the next highest ranked instance of content, and so on. For an action intent this can involve placing the highest ranked items in the first few results, while for an explore intent this can involve placing items after the first few results and scattered over the next several results, among other such options as may be determined using the trained models. In some embodiments, the type of arrangement used for the display can also be determined based at least in part upon the normalized performance values and other such information.”).
Regarding claim 8, the system of claim 7, wherein generating the ranking data comprises: 
determining that at least two of the at least subset of the plurality of items have an OTR within a threshold; and ranking the at least two of the at least subset of the plurality of items based on their corresponding ATRs (Sarma [Col. 02 line 21 – line 34]: “The electronic commerce system 123 is configured to facilitate selection of items 136 from an item catalog 143. The items 136 in the item catalog 143 may be organized into various item categories 146. The electronic commerce system 123 is configured to facilitate the viewing, selection, and purchase of items 136. From time to time, the electronic commerce system 123 may identify a subset of the items 136 that are presented to a customer for various purposes as will be described. In one embodiment, the item ranking process 129 is executed as a portion of the electronic commerce system 123 in order to facilitate a ranking of such a subset of items 136 as a function of virtual shopping cart activity with respect to such items 136 as will be described.”).
Regarding claim 9, the system of claim 1, wherein determining the number of examines for each of the one or more corresponding items for each of the plurality of queries comprises: 
determining, based on the user engagement data for each of the one or more corresponding items of each of the plurality of queries, an engaged item appearing last in a search result listing of each of the plurality of queries (Comar [Col. 03 line 40 – line 48]: “In FIGS. 1A and 1B illustrate example displays 100, 150 of content that can be presented in accordance with various embodiments. The example display 100 of FIG. 1A illustrates a set of search results 104 presented for a submitted query 102, in this example the query “fishing.” As known for such displays, the search query can be received to a search field that can cause related items to be located and displayed as a list of search results that are typically ranked by relevance.”);
 determining any of the one or more corresponding items that appear in the search result listing before the engaged item appearing last; and determining that the engaged item appearing last and any of the one or more corresponding items that appear in the search result listing before the engaged item appearing last are examined (Comar [Col. 09 line 06 – line 22]:  “If the request is a request for search results, for example, information for a received query can be directed by components of the interface layer 308 to a search engine 316 that is able to utilize data from an index 318 to determine the appropriate search results. As known for search engines, the search engine 316 may be configured to crawl the content data store 314 or other such data sources in order to index that data, in order to facilitate the rapid and accurate location of search results from the search index 318 in response to a received query. The provided search results in at least some embodiments can then provide links to content stored in the content data store 314. In some embodiments lists or selections of content can also be provided for various categorization pages, or other collections of content, where those collections or selections are determined based on relevance or other criteria for a specific category or type of content, among other such options.).
Regarding claim 10, Sarma teaches, a method comprising:
receiving user session data for a plurality of users (Sarma [Col. 4 lines 8 – 19]:  In such case, users may employ their virtual shopping cart 183 not just for purchasing items in a given session, but for ultimately designating items 136 to purchase sometime in the future in other sessions. In this respect, a "session" is defined as a time within which a customer interacts with the network site 126 using the client device 106, or maintains a connection with the network site 126 during a single log on.);
generate, based on the user session data (Sarma [Col. 03 line 16 – line 20]: “A customer may proceed to a checkout … virtual shopping cart 183 during a given session.”), user engagement data (Sarma [Col. 2 lines 51 – 52]: Associated with each customer account 159 are customer information 173, a browse history 176, a purchase history 179, a virtual shopping cart 183, and potentially other data.) characterizing engagements of one or more corresponding items (Sarma [Col. 4 lines 8 – 19]: During interaction with the network site 126 facilitated by the electronic commerce system 123, a customer may include various items 136 in their virtual shopping cart 183 in order to purchase such items 136. In some cases, items 136 may be added to or stored in a virtual shopping cart 183, but then not purchased. In such case, users may employ their virtual shopping cart 183 not just for purchasing items in a given session, but for ultimately designating items 136 to purchase sometime in the future in other sessions.) for each of a plurality of queries (Sarma [Col. 7 lines 53 – 57]: “To this end, the search terms are entered in a search text box 203 in order to execute the search, where such search terms are shown in the search text box 203 in the results network page 139a to inform the customer of the search performed.” Here, search terms are search queries.); 
determining, based on the user session data, a number of examines for each of the one or more corresponding items for each of the plurality of queries (Sarma [Col. 02 line 35 – line 47]:  The electronic commerce system 123 is configured to facilitate selection of items 136 from an item catalog 143. The items 136 in the item catalog 143 may be organized into various item categories 146. The electronic commerce system 123 is configured to facilitate the viewing, selection, and purchase of items 136. From time to time, the electronic commerce system 123 may identify a subset of the items 136 that are presented to a customer for various purposes as will be described. In one embodiment, the item ranking process 129 is executed as a portion of the electronic commerce system 123 in order to facilitate a ranking of such a subset of items 136 as a function of virtual shopping cart activity with respect to such items 136 as will be described.”);
Sarma doesn’t clearly teach, normalizing the user engagement data for each of the one or more corresponding items of each of the plurality of queries based on the corresponding number of examines; However, Comar [Col. 04 line 46 – line 59] teaches, “Approaches in accordance with various embodiments can attempt to factor the observed performance (e.g., click) data into user intent and content relevance. This can be performed in at least some embodiments using a matrix factorization approach derived from a probability distribution, such as a Poisson-Beta or Poisson-Gamma generative model. Various approaches can also attempt to smooth different types of bias across queries, as each bias type may not be present in every individual query. Further, within intent bias there can be various types of intent that are determined and utilized to improve relevance. These can include, for example, action (e.g., purchase or consume), explore (e.g., navigate or obtain information), ambiguity, task complete, decision making, and the like.” 
generating ranking data characterizing a ranking of at least a subset of the plurality of items based on the normalized user engagement data (Comar [Col. 4 lines 34 – 45]: In some situations the ranking is based at least in part upon an estimated relevance or quality of the deal with respect to a certain page, query, type of user, or other such factor. These values are often determined at least in part by monitoring or tracking the number of actions taken by users with respect to displays of each respective deal (or similar types of deals). In many cases, this can include a click through rate (CTR) or other such metric that identifies, for example, the frequency with which users clicked on content for a displayed deal when that deal was displayed to a user (or at least on displayed on a display screen or other such mechanism.);
training a machine learning model based on the ranking data (Comar [Col. 9 lines 26 – 61]: As mentioned, this can include training for various types of bias, such as position and intent bias. In this example the content provider environment 306 will at least include a bias model training component or service that includes intent logic 320 for determining intent and training a bias model using the determined intent data. … For example, some types of content might be ranked based on purchases, while other types might be ranked based on views or clicks, or combinations thereof. … In some embodiments, the intent data and training of the bias model might be performed by an external intent service 324 or system, which can have access to at least the performance data in the performance data store 322 in order to train the appropriate bias model and provide the bias-adjusted relevance values for use by the content manager 310 and/or search engine 316 in selecting and/or ranking content.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Sarma et al. to the Comar’s system by adding the feature of user engagement data / user intent. The references (Sarma and Comar) teach features that are analogous art and they are directed to the same field of endeavor, such as e-commerce. Ordinary skilled artisan would have been motivated to do so to provide Sarma’s system with enhanced user data. (See Comar [Abstract], [Col. 04 line 46 – line 59], [Col. 4 lines 34 – 45], [Col. 9 lines 26 – 61]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 11, the method of claim 10, comprising:
generating training features based on the user engagement data for each of the one or more corresponding items of each of the plurality of queries; and generating training labels based on the ranking data; wherein the machine learning model is trained based on the training features and the training labels (Comar [Col. 9 lines 26 – 61]: As mentioned, this can include training for various types of bias, such as position and intent bias. In this example the content provider environment 306 will at least include a bias model training component or service that includes intent logic 320 for determining intent and training a bias model using the determined intent data. … For example, some types of content might be ranked based on purchases, while other types might be ranked based on views or clicks, or combinations thereof. … In some embodiments, the intent data and training of the bias model might be performed by an external intent service 324 or system, which can have access to at least the performance data in the performance data store 322 in order to train the appropriate bias model and provide the bias-adjusted relevance values for use by the content manager 310 and/or search engine 316 in selecting and/or ranking content.).
Regarding claim 12, the method of claim 10, wherein determining the number of examines comprises determining a number of item clicks, a number of add-to-carts, and a number of item orders for each of the one or more corresponding items (Comar [Col. 02 line 41 – line 55]: “Content to be displayed in an environment such as an electronic marketplace, content will often be selected based upon some measure of relevance. This can include, for example, relevance to a submitted query, relevance to a page to be displayed, or relevance to a user session in which the content is to be displayed. When determining which of the relevant items to display, however, the system might look to various performance metrics in order to display content that is most likely to result in a conversion, or an action such as a view, click, add-to-cart, or purchase, among other such actions. This can be particularly useful for displays such as recommendations and deals or special offers. Presenting content that is selected and arranged based on performance metrics can help to maximize the potential revenue to be obtained from the display.”).
Regarding claim 13, the method of claim 12, wherein normalizing the user engagement data comprises:
generating, for each of the one or more corresponding items for each of the plurality of queries, an order-through rate (OTR), an add-to-cart rate (ATR), and a click-through rate (CTR) based on the corresponding number of item orders, number of add-to-carts, and number of item clicks, respectively (Comar [Col. 2 lines 5 – 20]: “These arrangements are often used to display content such as search results, recommendations, and deals or offers for various items available for consumption. Each instance of a particular piece of content being displayed is referred to as an impression, and the performance of an instance of content can be determined based upon the number of specified actions taken per number of impressions. For example, a common performance metric is a click through rate (CTR), which is generally a percentage of the number of impressions that resulted in a user “clicking” on (or otherwise selecting) an instance of content in order to, for example, obtain additional information. Performance metrics can also include the number of resulting purchases per impression, the number of times an item is added to a virtual shopping cart per impression, and the like.”).
Regarding claim 14, the method of claim 13, wherein generating the OTRs, ATRs, and CTRs comprises:
receiving a selection of a percentile point (Sarma [Col. 5 lines 4 – 7]: “In one embodiment, one factor to consider in generating a score may comprise the percentage of times that a given item 136 has been added to a virtual shopping cart 183 when such item 136 is viewed in a network page 139.);
generating a Beta distribution graph for each of the OTRs, ATRs, and CTRs; and applying the percentile point to select the OTRs, ATRs, and CTRs from the respective Beta distribution graphs (Comar [Col. 07 lines 37 – 60]:  “In order to test the performance of the intent-based relevance estimation algorithm on a search dataset, a set of approximately 50,000 queries was utilized under a specific category. The proposed multi-intent model with two intents gives the best result on this data set. The first intent (of two intents) from the proposed multi-intent Poisson-Beta model gave the highest mean reciprocal rank across all the query categories. In particular, the first intent outperforms all other relevance measures when the query length increases. Here, the intents correspond to an action intent and an explore intent as explained elsewhere herein. Users having an action intent typically issue a pointed query (in the case of a generic query like fishing, users with a purchase intent tend to refine the search results with additional category filters to narrow the choice of retrieved items) and the purchases typically happen from the first few positions. The purchase rate rapidly drops thereafter. Users with an explore intent tend to move between pages, clicking (exploring) on items until they settle for an item of their liking. A distinguishing aspect of the action intent estimated from the proposed model is that the action intent decreases more rapidly than the position bias estimated by the baselines algorithms like SI-Gamma and SI-Beta, which in turn impacts the estimated item relevance.”).
Regarding claim 15, the method of claim 10, wherein determining the number of examines for each of the one or more corresponding items for each of the plurality of queries comprises:
determining, based on the user engagement data for each of the one or more corresponding items of each of the plurality of queries, an engaged item appearing last in a search result listing of each of the plurality of queries (Comar [Col. 03 line 40 – line 48]: “In FIGS. 1A and 1B illustrate example displays 100, 150 of content that can be presented in accordance with various embodiments. The example display 100 of FIG. 1A illustrates a set of search results 104 presented for a submitted query 102, in this example the query “fishing.” As known for such displays, the search query can be received to a search field that can cause related items to be located and displayed as a list of search results that are typically ranked by relevance.”);
determining any of the one or more corresponding items that appear in the search result listing before the engaged item appearing last; and determining that the engaged item appearing last and any of the one or more corresponding items that appear in the search result listing before the engaged item appearing last are examined (Comar [Col. 09 line 06 – line 22]:  “If the request is a request for search results, for example, information for a received query can be directed by components of the interface layer 308 to a search engine 316 that is able to utilize data from an index 318 to determine the appropriate search results. As known for search engines, the search engine 316 may be configured to crawl the content data store 314 or other such data sources in order to index that data, in order to facilitate the rapid and accurate location of search results from the search index 318 in response to a received query. The provided search results in at least some embodiments can then provide links to content stored in the content data store 314. In some embodiments lists or selections of content can also be provided for various categorization pages, or other collections of content, where those collections or selections are determined based on relevance or other criteria for a specific category or type of content, among other such options.).
Regarding claim 16, Sarma teaches, a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor (Sarma [Col. 9 line 43]: processor), cause a device to perform operations comprising:
receiving user session data for a plurality of users (Sarma [Col. 4 lines 8 – 19]:  In such case, users may employ their virtual shopping cart 183 not just for purchasing items in a given session, but for ultimately designating items 136 to purchase sometime in the future in other sessions. In this respect, a "session" is defined as a time within which a customer interacts with the network site 126 using the client device 106, or maintains a connection with the network site 126 during a single log on.);
generating, based on the user session data (Sarma [Col. 03 line 16 – line 20]: “A customer may proceed to a checkout … virtual shopping cart 183 during a given session.”), user engagement data (Sarma [Col. 2 lines 51 – 52]: Associated with each customer account 159 are customer information 173, a browse history 176, a purchase history 179, a virtual shopping cart 183, and potentially other data.) characterizing engagements of one or more corresponding items (Sarma [Col. 4 lines 8 – 19]: During interaction with the network site 126 facilitated by the electronic commerce system 123, a customer may include various items 136 in their virtual shopping cart 183 in order to purchase such items 136. In some cases, items 136 may be added to or stored in a virtual shopping cart 183, but then not purchased. In such case, users may employ their virtual shopping cart 183 not just for purchasing items in a given session, but for ultimately designating items 136 to purchase sometime in the future in other sessions.) for each of a plurality of queries (Sarma [Col. 7 lines 53 – 57]: “To this end, the search terms are entered in a search text box 203 in order to execute the search, where such search terms are shown in the search text box 203 in the results network page 139a to inform the customer of the search performed.” Here, search terms are search queries.); 
determining, based on the user session data, a number of examines for each of the one or more corresponding items for each of the plurality of queries  (Sarma [Col. 02 line 35 – line 47]:  The electronic commerce system 123 is configured to facilitate selection of items 136 from an item catalog 143. The items 136 in the item catalog 143 may be organized into various item categories 146. The electronic commerce system 123 is configured to facilitate the viewing, selection, and purchase of items 136. From time to time, the electronic commerce system 123 may identify a subset of the items 136 that are presented to a customer for various purposes as will be described. In one embodiment, the item ranking process 129 is executed as a portion of the electronic commerce system 123 in order to facilitate a ranking of such a subset of items 136 as a function of virtual shopping cart activity with respect to such items 136 as will be described.”);
Sarma doesn’t clearly teach, normalizing the user engagement data for each of the one or more corresponding items of each of the plurality of queries based on the corresponding number of examines; However, Comar [Col. 04 line 46 – line 59] teaches, “Approaches in accordance with various embodiments can attempt to factor the observed performance (e.g., click) data into user intent and content relevance. This can be performed in at least some embodiments using a matrix factorization approach derived from a probability distribution, such as a Poisson-Beta or Poisson-Gamma generative model. Various approaches can also attempt to smooth different types of bias across queries, as each bias type may not be present in every individual query. Further, within intent bias there can be various types of intent that are determined and utilized to improve relevance. These can include, for example, action (e.g., purchase or consume), explore (e.g., navigate or obtain information), ambiguity, task complete, decision making, and the like.” 
generating ranking data characterizing a ranking of at least a subset of the plurality of items based on the normalized user engagement data (Comar [Col. 4 lines 34 – 45]: In some situations the ranking is based at least in part upon an estimated relevance or quality of the deal with respect to a certain page, query, type of user, or other such factor. These values are often determined at least in part by monitoring or tracking the number of actions taken by users with respect to displays of each respective deal (or similar types of deals). In many cases, this can include a click through rate (CTR) or other such metric that identifies, for example, the frequency with which users clicked on content for a displayed deal when that deal was displayed to a user (or at least on displayed on a display screen or other such mechanism).);
training a machine learning model based on the ranking data (Comar [Col. 9 lines 26 – 61]: As mentioned, this can include training for various types of bias, such as position and intent bias. In this example the content provider environment 306 will at least include a bias model training component or service that includes intent logic 320 for determining intent and training a bias model using the determined intent data. … For example, some types of content might be ranked based on purchases, while other types might be ranked based on views or clicks, or combinations thereof. … In some embodiments, the intent data and training of the bias model might be performed by an external intent service 324 or system, which can have access to at least the performance data in the performance data store 322 in order to train the appropriate bias model and provide the bias-adjusted relevance values for use by the content manager 310 and/or search engine 316 in selecting and/or ranking content.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Sarma et al. to the Comar’s system by adding the feature of user engagement data / user intent. The references (Sarma and Comar) teach features that are analogous art and they are directed to the same field of endeavor, such as e-commerce. Ordinary skilled artisan would have been motivated to do so to provide Sarma’s system with enhanced user data. (See Comar [Abstract], [Col. 04 line 46 – line 59], [Col. 4 lines 34 – 45], [Col. 9 lines 26 – 61]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 17, the non-transitory computer readable medium of claim 16, further comprising instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising:
generating training features based on the user engagement data for each of the one or more corresponding items of each of the plurality of queries; and generating training labels based on the ranking data; wherein the machine learning model is trained based on the training features and the training labels (Comar [Col. 9 lines 26 – 61]: As mentioned, this can include training for various types of bias, such as position and intent bias. In this example the content provider environment 306 will at least include a bias model training component or service that includes intent logic 320 for determining intent and training a bias model using the determined intent data. … For example, some types of content might be ranked based on purchases, while other types might be ranked based on views or clicks, or combinations thereof. … In some embodiments, the intent data and training of the bias model might be performed by an external intent service 324 or system, which can have access to at least the performance data in the performance data store 322 in order to train the appropriate bias model and provide the bias-adjusted relevance values for use by the content manager 310 and/or search engine 316 in selecting and/or ranking content.).
Regarding claim 18, the non-transitory computer readable medium of claim 16 wherein:
determining the number of examines comprises determining a number of item clicks, a number of add-to-carts, and a number of item orders for each of the one or more corresponding items (Comar [Col. 02 line 41 – line 55]: “Content to be displayed in an environment such as an electronic marketplace, content will often be selected based upon some measure of relevance. This can include, for example, relevance to a submitted query, relevance to a page to be displayed, or relevance to a user session in which the content is to be displayed. When determining which of the relevant items to display, however, the system might look to various performance metrics in order to display content that is most likely to result in a conversion, or an action such as a view, click, add-to-cart, or purchase, among other such actions. This can be particularly useful for displays such as recommendations and deals or special offers. Presenting content that is selected and arranged based on performance metrics can help to maximize the potential revenue to be obtained from the display.”); and
normalizing the user engagement data comprises: generating, for each of the one or more corresponding items for each of the plurality of queries, an order-through rate (OTR), an add-to-cart rate (ATR), and a click-through rate (CTR) based on the corresponding number of item orders, number of add-to-carts, and number of item clicks, respectively  (Comar [Col. 2 lines 5 – 20]: “These arrangements are often used to display content such as search results, recommendations, and deals or offers for various items available for consumption. Each instance of a particular piece of content being displayed is referred to as an impression, and the performance of an instance of content can be determined based upon the number of specified actions taken per number of impressions. For example, a common performance metric is a click through rate (CTR), which is generally a percentage of the number of impressions that resulted in a user “clicking” on (or otherwise selecting) an instance of content in order to, for example, obtain additional information. Performance metrics can also include the number of resulting purchases per impression, the number of times an item is added to a virtual shopping cart per impression, and the like.”).
Regarding claim 19, the non-transitory computer readable medium of claim 18, wherein generating the OTRs, ATRs, and CTRs comprises:
receiving a selection of a percentile point (Sarma [Col. 5 lines 4 – 7]: “In one embodiment, one factor to consider in generating a score may comprise the percentage of times that a given item 136 has been added to a virtual shopping cart 183 when such item 136 is viewed in a network page 139.);
generating a Beta distribution graph for each of the OTRs, ATRs, and CTRs; and applying the percentile point to select the OTRs, ATRs, and CTRs from the respective Beta distribution graphs (Comar [Col. 07 lines 37 – 60]: “In order to test the performance of the intent-based relevance estimation algorithm on a search dataset, a set of approximately 50,000 queries was utilized under a specific category. The proposed multi-intent model with two intents gives the best result on this data set. The first intent (of two intents) from the proposed multi-intent Poisson-Beta model gave the highest mean reciprocal rank across all the query categories. In particular, the first intent outperforms all other relevance measures when the query length increases. Here, the intents correspond to an action intent and an explore intent as explained elsewhere herein. Users having an action intent typically issue a pointed query (in the case of a generic query like fishing, users with a purchase intent tend to refine the search results with additional category filters to narrow the choice of retrieved items) and the purchases typically happen from the first few positions. The purchase rate rapidly drops thereafter. Users with an explore intent tend to move between pages, clicking (exploring) on items until they settle for an item of their liking. A distinguishing aspect of the action intent estimated from the proposed model is that the action intent decreases more rapidly than the position bias estimated by the baselines algorithms like SI-Gamma and SI-Beta, which in turn impacts the estimated item relevance.”).
Regarding claim 20, the non-transitory computer readable medium of claim 16, wherein determining the number of examines for each of the one or more corresponding items for each of the plurality of queries comprises:
determining, based on the user engagement data for each of the one or more corresponding items of each of the plurality of queries, an engaged item appearing last in a search result listing of each of the plurality of queries (Comar [Col. 03 line 40 – line 48]: “In FIGS. 1A and 1B illustrate example displays 100, 150 of content that can be presented in accordance with various embodiments. The example display 100 of FIG. 1A illustrates a set of search results 104 presented for a submitted query 102, in this example the query “fishing.” As known for such displays, the search query can be received to a search field that can cause related items to be located and displayed as a list of search results that are typically ranked by relevance.”);
determining any of the one or more corresponding items that appear in the search result listing before the engaged item appearing last; and determining that the engaged item appearing last and any of the one or more corresponding items that appear in the search result listing before the engaged item appearing last are examined (Comar [Col. 09 line 06 – line 22]:  “If the request is a request for search results, for example, information for a received query can be directed by components of the interface layer 308 to a search engine 316 that is able to utilize data from an index 318 to determine the appropriate search results. As known for search engines, the search engine 316 may be configured to crawl the content data store 314 or other such data sources in order to index that data, in order to facilitate the rapid and accurate location of search results from the search index 318 in response to a received query. The provided search results in at least some embodiments can then provide links to content stored in the content data store 314. In some embodiments lists or selections of content can also be provided for various categorization pages, or other collections of content, where those collections or selections are determined based on relevance or other criteria for a specific category or type of content, among other such options.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Guo, US 2018/0181572, Topic ranking of content items for topic-based content feeds
Yuen, US 10,162,865, Generating image tags
Gilbert, US 8,027,865, System and Method for providing e-commerce consumer based behavioral target marketing reports

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571) 270-0236.  The examiner can normally be reached on MON – FRI: 8AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154